DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the amendment filed 02/10/2021 for the reissue application 16/247,460 (U.S. Patent No. 9,905,629).
 Claims 1-44 were pending.  Claims 25, 35-36, and 41-42 have been amended.  Claims 1, 25, and 36 are independent claims.   

                                      Reissue Declaration
The Supplemental reissue oath/declaration filed 02/10/2021 is accepted and the rejection of claims 1-44 based upon the defective reissue declaration is withdrawn.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
1/. Claims 42, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 42, “the second groove” on line 2 lacks antecedent basis.  Should the claim be depended on claim 39 instead of claim 37?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2/. Claims 25-27, 31, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0190389).
Lee, Figs. 1-12 and related text discloses the claimed display device including a substrate 100 having a through portion 400 defined in portion A inside the display area DA (Figs. 1-2), the through portion 400 configured to pass through the substrate 100 

Regarding to claims 26, 27:
Lee, para [0099] discloses the first and second functional layers between the electrodes.

Regarding to claim 31:
Lee, Fig. 12 shows the step portion 180a having lower width and an upper width greater than the lower width.


Regarding to claim 35:
Lee, para [0201] discloses the opposite electrode 230 can be formed all over the substrate 100 in the display area having a plurality of pixel units without being pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3/. Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0190389) in view of Heo et al. (cited US 2016/0043341).
Lee, Figs. 1-12 and related text discloses substantially the claimed display device as noted above except the step portion having an undercut shape.
Heo, in a related art as shown in Fig. 8 (reproduced below) and related text, discloses the use of a groove 860 in an insulating layer 481,482 having an undercut 870 to separate or disconnect the opposite electrode 853 of a LED 850 in a subsequent deposition step.

    PNG
    media_image1.png
    414
    808
    media_image1.png
    Greyscale

 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used an undercut in insulating layer as suggested by Heo in Lee displayer device since the use of undercut for separating the electrode would reduce the process complexity and improve the device resolution, and performance. 

4/. Claims 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0190389) in view of Heo et al. (cited US 2016/0043341) as applied to claims 28-29 above, and further in view of Kwak et al. (Cited US 2016/0233248).
The combination teaching of Lee and Heo does not further disclose a plurality of grooves covered with a cladding layer, and encapsulation layer comprises an organic and inorganic layers.

Kwak, in a related display apparatus as shown in fig. 29 (reproduced below) and related text, a plurality of slits or grooves SL covered with an organic cladding layer CLL having flat surface (para [0131 ]-[0132]).

    PNG
    media_image2.png
    668
    847
    media_image2.png
    Greyscale


Kwak, paragraph [0044] discloses the encapsulation layer may include one or more inorganic or organic encapsulation layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected suitable well-known materials for encapsulation layer, and have formed a plurality of grooves between the through portion 

 

Response to Arguments
Applicant’s arguments with respect to claims 25-29, 31-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-24, 36-41, 44 are allowed.
 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,905,629 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991